DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/27/2018, 1/27/2018, and 6/30/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 7/2/2015. 
Status of Application
Claims 1-3, 5-14, 17-18, 20, and 22-25 are pending. Claims 4, 15, 16, 19, 21, and 26 have been previously cancelled. Claims 1, 20, and 24-25 are the independent claims. This Final Rejection is in response to the “Amendments and Remarks” and received on 9/7/2021. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 9/7/2021; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.

Applicant remarks “Meyer appears to disclose providing OBD data (i.e., the claimed first data) from an OBD device to a mobile telecommunications device and displaying the same to a user, such that the user may be provided with real-time driving feedback while the devices are paired. However, this disclosure only relates to raw OBD "first" data and does not include or otherwise contemplate the aggregated risk profile "second'' data as recited in claim 1. The Office does not provide any citation to Meyer regarding transmittal of the "second data'' for live feedback during a journey, nor any assertion as to how or why one of skill in the art would be motivated to modify Meyer accordingly” and the Office respectfully disagrees.
Meyer states “the wireless communication device comprises a processor configured to aggregate collected OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators, and the device is further arranged to store the risk profile data in memory until the device is paired with an external mobile telecommunications device” [Meyer, Abstract] and further states “The OBD data received by the mobile telecommunications device may optionally be displayed to a user. While the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device” [Meyer, Page 3]. Therefore, as understood by the Office, Meyer clearly states that not only the raw OBD data, but the processed data is stored in memory, where the processed data includes risk profile data comprising one or more scalar indicators and/or histogram 
Applicant remarks “Meyer appears in fact to suggest against such a feature, further describing how the devices are not continuously paired to maintain user privacy and avoid real-time tracking of driver behavior. The transfer of risk profile data appears to occur only when the devices are paired, and the user manually triggers or confirms the risk profile data transfer to the server via a user device acting as a gateway” and the Office respectfully disagrees.
It remains the Office stance that Meyer clearly discloses the claimed subject matter as mapped out. From Applicants remarks, it appears terms and features not in the claims are being claimed, such as “continuously” and remarks about “privacy”, which are not required, as the claims are currently presented. Therefore the Office disagrees with applicants remarks, and suggests adding more limitations, if terms such as “continuously” are required. Therefore the Office respectfully disagrees.
Applicant remarks “There is no disclosure or mention in Meyer of providing aggregated risk profile data to a driver during the journey, nor is there any suggestion or recognition that the driver may benefit from being provided with this additional feedback resulting from the aggregated data” and the Office respectfully disagrees.
Meyer states “the wireless communication device comprises a processor configured to aggregate collected OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators, and the device is further arranged to store the risk profile data in memory until the device is paired with an external mobile telecommunications device” [Meyer, Abstract] and further states “The OBD data 
Applicant remarks “This missing element of claim 1 regarding transmission of aggregated "second data'' to a user during a journey also appears to be missing from Webster or any other cited prior art teachings, alone or in reasoned combination, from the perspective of one of skill in the art” and the Office disagrees since Meyer was relied upon for this limitation. Therefore the Office respectfully disagrees.
Applicant remarks “Webster fails to teach or even suggest deletion of stored second data from the memory each time that a new journey is detected” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Meyer was used to disclose memory management such that the data is stored in the memory until paired with the wireless device, thus the data is removed 
Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-3, 8-14, 20, and 22-25 are rejected under 35 USC 103 as being unpatentable over Meyer (WO 2014/191558) in view of Webster et al. (United States Patent Publication 2007/0073459).
With respect to Claim 1: While Meyer discloses “A wireless communication device for collecting vehicle on-board diagnostics (OBD) data, the device comprising: a connector for connecting the device to an OBD port of a vehicle to receive OBD data” [Meyer, connector 8, and at least page 1, a connector for connecting the device to a vehicle OBD port to receive OBD data and power]; 
“a processor configured to continually aggregate first data comprising one or more of the OBD data and acceleration data from an acceleration sensor into second data during a journey made by the vehicle, said second data comprising one or more of scalar indicators and histogram indicators” [Meyer, page 3, the processor is arranged to aggregate the OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators and page 4, collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance including trip duration, distance travelled, number of starts, etc.];

“and a short-range wireless transceiver configured for short-range communication with an external mobile device located within the vehicle, wherein the short- range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device located within the vehicle to provide live feedback to a driver of the vehicle during the journey” [Meyer, page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device and further page 6, transceiver 14];
“wherein the processor is further configured to determine an engine state of the vehicle and to detect when the vehicle begins and ends a journey based on said determined engine state” [Meyer, page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is determined that the engine is not running then, after a certain time period, the device enters a sleep mode in which no power is taken from the vehicle. The device therefore saves power in between trips. The device may be woken from its sleep mode by determining a change of 
“and OBD data relating to one or more of vehicle speed and engine revolutions” [Meyer, page 4, OBD data is used for a number of trips and teach histogram performance indicators chosen from duration of driving time in a given speed range, distance travelled in a speed range, engine revolutions];
Meyer does not specifically state delete memory upon detection;
however Webster, which is also and OBD system teaches “the wireless communication device wherein the processor is further configured to cause the stored second data to be deleted from the memory upon detection that the vehicle has begun a new journey” [Webster, ¶ 0006, the OBD II system can set either a “Soft” or “Hard” DTC in the vehicle’s memory, wherein “Soft” codes are temporary and can be cleared by a pre-set number of trips (key on, engine on cycles) without recurrence of the failure].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Webster into the invention of Meyer to not only include collecting vehicle data for analysis in real time and later as Meyer discloses but to also delete data when a new journey has begun as taught by Webster with a motivation of creating a more robust system that is inexpensive and an easy way of indicating a vehicle's readiness status for emissions testing and also not drain the vehicle's battery and further save space in a memory by not storing all data received. Additionally, the claimed invention is merely a combination of old, well known elements of OBD 
With respect to Claims 24-25: all limitations have been examined with respect to the device in claim 1. The method and medium taught/disclosed in claims 24-25 can clearly perform on the device of claim 1. Therefore claims 24-25 are rejected under the same rationale.
With respect to Claim 2: While Meyer discloses “wherein said second data comprises a plurality of the one or more of scalar indicators and histogram indicators” [Meyer, page 3, the processor is arranged to aggregate the OBD data into risk profile data comprising one or more scalar indicators and/or histogram indicators and page 4, collect and aggregate a number of different types of OBD data relating to vehicle use and/or driving performance including trip duration, distance travelled, number of starts, etc.];
“and wherein at least a first of the one or more of scalar indicators and histogram indicators and a second of the one or more of scalar indicators and histogram indicators are updated at different frequencies” [Meyer, page 7, wherein each OBD data is logged and aggregated and then the driving time distribution by time of day is then determined, meaning the OBD is constantly aggregated and then a daily value is then determined].  

Claim 3: Meyer discloses “wherein the processor is configured to detect that the vehicle has begun a new journey when there is a predetermined period of time between a detected engine 'off state and a detected engine 'on' state, and the one or more of vehicle speed and engine revolutions are greater than zero” [Meyer, page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is determined that the engine is not running then, after a certain time period, the device enters a sleep mode in which no power is taken from the vehicle. The device therefore saves power in between trips. The device may be woken from its sleep mode by determining a change of engine state and/or by receiving a pairing request from an external mobile telecommunications device and wherein a trip duration and engine running time in RPM and vehicle speed are determined];  
“detecting a vehicle speed and engine revolutions” [Meyer, page 4, OBD data is used for a number of trips and teach histogram performance indicators chosen from duration of driving time in a given speed range, distance travelled in a speed range, engine revolutions]; 
and since both of these are data collected, a person of ordinary skill in the art would understand that a vehicle is moving when both the ignition is on and the vehicle is travelling at any speed or the rpm is higher than a zero value.

 
Claim 8: Meyer discloses “discloses the device, wherein the short-range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device at a predetermined frequency during the journey, wherein said predetermined frequency is different from a frequency at which the second data stored in the memory is updated” [Meyer, page 7, So as to enable the dongle 2 to collect and store OBD data in its memory 12 for extended periods of time between upload processes, e.g. up to at least 30 days, the dongle's microcontroller 10 aggregates the raw OBD data into risk profile data and logs the risk profile data on a daily basis, wherein the OBD data is detected and stored based on each event and the data is uploaded to a server or mobile device over an extended period of time e.g. up to 30 days].  
With respect to Claim 9: Meyer discloses “wherein the second data comprises one or more scalar indicators, and wherein each scalar indicator represents a single value for a particular category of data collected in a given time period, wherein the time period is one of: (i) the time from the start of the journey to the current time; or (ii) the time from the start of the journey to the end of the journey” [Meyer, page 4, OBD data for a particular category in a given time period, and further a scalar indicator may be chosen from trip duration (time to start and finish of a trip) and number of cold starts].  
With respect to Claim 10: Meyer discloses “wherein the one or more scalar indicators represent one or more of: distance; idling time; average speed; and a count of the number of events when acceleration above a predetermined acceleration value is detected” [Meyer, page 4, Preferably each histogram 

Claim 11: Meyer discloses “wherein the second data comprises one or more histogram indicators, and wherein each histogram indicator represents a distribution for a particular category of data collected in a given time period, wherein the time period is one of: (i) the time from the start of the journey to the current time; or (ii) the time from the start of the journey to the end of the journey” [Meyer, page 4, OBD data for a particular category in a given time period, and further a scalar indicator may be chosen from trip duration (time to start and finish of a trip) and number of cold starts and preferably each histogram indicator represents the distribution of a particular category of OBD data in one or more given ranges. For example, the OBD data relating to trip duration may be aggregated and histogrammed in time ranges, e.g. < 10 mins, < 30 mins, < 1 hour, < 2 hours, and > 2 hours, to provide a histogram indicator of the distribution of trip durations. The risk profile data including such histogram indicators can therefore provide an overview of performance indicators such as braking events, average trip duration, driving time by time of day, and driving time by vehicle speed. For a histogram indicator the particular category of OBD data may be chosen from one or more of: (i) average vehicle speed; (ii) maximum vehicle speed; (iii) acceleration; (iv) deceleration; (v) driving time; (vi) distance travelled, i.e. mileage; (vii) trip duration; (viii) trip distance; (ix) braking force; (x) engine revolutions; (xi) engine load; (xii) engine torque; (xiii) throttle position; (xiv) engine temperature; (xv) intake manifold pressure; (xvi) intake air temperature; and (xvii) fuel rate and The risk profile data may also comprise additional indicators such as acceleration force, cornering force (right) and 
With respect to Claim 12: Meyer discloses “wherein the one or more histogram indictors represent one of more of: (i) a driving time by speed profile recording the time driven in different speed ranges; (ii) a mileage by speed profile recording the distance traveled in different speed ranges; (iii) an engine rpm profile recording how long the engine is operated in different rpm ranges; (iv) an engine load profile recording how long the engine is operated in different load ranges; (v) a throttle usage profile recording how long the vehicle is driven at different throttle position ranges; (vi) an engine temperature profile recording how long the engine is operated at different engine coolant temperature ranges; (vii) a braking profile recording the number of braking events with a g force value in different g force ranges; (viii) an acceleration profile recording the number of acceleration events with a g force value in different g force ranges; (ix) a cornering (right) profile recording the number of right cornering events with a g force value in different g force ranges; and (x) a cornering (left) profile recording the number of left cornering events with a g force value in different g force ranges” [Meyer, page 4, Preferably each histogram indicator represents the distribution of a particular category of OBD data in one or more given ranges. For 
With respect to Claim 13: Meyer discloses “comprising the acceleration sensor for providing the acceleration data during the journey made by the vehicle” [Meyer, page 4, the risk profile data may also comprise additional 
With respect to Claim 14: Meyer discloses “wherein the processor is further configured to determine an orientation of the acceleration sensor based on the collected OBD data, and to transform the acceleration data measured by the acceleration sensor from the frame of reference of the device to the frame of reference of the vehicle” [Meyer, page 5, It will be appreciated that such a method is unique as it relies upon OBD data to determine the orientation of the accelerometer relative to the vehicle. The device therefore has no fixed installation requirements in the vehicle. Preferably the device does not include a GPS receiver or other location determining means. The determined orientation may be expressed as a set of angular values. The determined orientation may be representative of the pitch and/or roll angle of the accelerometer with respect to the vehicle. Preferably the determined orientation is representative of the yaw angle of the accelerometer with respect to the vehicle, e.g. representative of a z-rotation relative to the xy-plane of the vehicle].  
Claim 20: Meyer discloses “A collection system for vehicle on-board diagnostics (OBD) data, the system comprising: a wireless communication device according to any preceding claim; and the external mobile device operatively in communication with the wireless communication device to receive second data therefrom, wherein the external mobile device comprises a user interface for providing information based on the received second data to a driver of the vehicle (Meyer, page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running on the mobile telecommunications device and further page 6, transceiver 14].
With respect to Claim 22: Meyer discloses “wherein the short-range wireless transceiver is configured to wirelessly transmit the stored second data to the external mobile device at a predetermined frequency set by an application running on the external mobile device” [Meyer, page 2, It is therefore preferable that the wireless transceiver is arranged to communicate a batch of stored OBD data when the wireless communication device is paired with a mobile telecommunications device. The wireless transceiver is preferably a short-range transceiver using infrared or radio frequency and while the devices are paired, the user may be provided with real-time driving feedback, e.g. via an app running 
With respect to Claim 23: Meyer discloses “wherein the external mobile device is configured to determine one or more score values indicative of driving performance using the received second data for the particular journey being traveled or that has just traveled, and to display the determined one or more score values on a display of the mobile device” [Meyer, page 4, Preferably each histogram indicator represents the distribution of a particular category of OBD data in one or more given ranges. For example, the OBD data relating to trip duration may be aggregated and histogrammed in time ranges, e.g. < 10 mins, < 30 mins, < 1 hour, < 2 hours, and > 2 hours, to provide a histogram indicator of the distribution of trip durations. The risk profile data including such histogram indicators can therefore provide an overview of performance indicators such as braking events, average trip duration, driving time by time of day, and driving time by vehicle speed. For a histogram indicator the particular category of OBD data may be chosen from one or more of: (i) average vehicle speed; (ii) maximum vehicle speed; (iii) acceleration; (iv) deceleration; (v) driving time; (vi) distance travelled, i.e. mileage; (vii) trip duration; (viii) trip distance; (ix) braking force; (x) engine revolutions; (xi) engine load; (xii) engine torque; (xiii) throttle position; (xiv) engine temperature; (xv) intake manifold pressure; (xvi) intake air temperature; and (xvii) fuel rate and The risk profile data may also comprise additional indicators such as acceleration force, cornering force (right) and cornering force (left). The histogram indicator(s) may further include: (i) number .   
Claims 5-6 are rejected under 35 USC 103 as being unpatentable over Meyer (WO 2014/191558) in view of Webster et al. (United States Patent Publication 2007/0073459) and further in view of Pursell et al. (United States Patent Publication 2012/0239462).
With respect to Claim 5: While Meyer discloses “wherein the device, comprising a real-time clock powered by the connector, and wherein the processor is configured to apply time stamps to one or more of the OBD data and determined events “ [Meyer, page 6 which includes a real-time clock, a memory 12 (such as a flash memory), a wireless (e.g. Bluetooth) transceiver 14, an optional accelerometer 16, one of more LEDs or other indicators 18, and a reset button 20. The real-time clock is arranged to apply time stamps to the collected OBD data before it is stored in the memory 12. The microcontroller 10may aggregate the OBD data into risk profile data before it is stored in the memory 12];
Meyer does not explicitly state that determined events comprising a detected engine ‘on’ state and engine ‘off’ state.  
However, Pursell, which is also a vehicle control system, teaches “the device wherein the processor is configured to apply time stamps to one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pursell into the invention of Meyer to not only include collecting vehicle data for analysis in real time and later as Meyer discloses but to also detect engine on and engine off state as an event as taught by Pursell with a motivation of creating a more robust system that determines when data should be collected to provide more accurate feedback of a driver’s performance. Additionally, the claimed invention is merely a combination of old, well known elements of OBD detection devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: Meyer discloses “discloses the device, wherein the processor is arranged to determine when the device has been disconnected from the vehicle OBD port and to correct the one or more of the time-stamped OBD data and determined events by synchronizing with an external reference clock signal provided by the mobile device” [Meyer, page 1, wherein the wireless communication device determines when it has been disconnected from the vehicle OBD port and corrects the time-stamped OBD data by synchronizing with an external reference clock signal provided by the mobile telecommunications .
Claim 7 is rejected under 35 USC 103 as being unpatentable over Meyer (WO 2014/191558) in view of Webster et al. (United States Patent Publication 2007/0073459) in view of Pursell et al. (United States Patent Publication 2012/0239462), and in further view of Kalinadhabhotla et al. (United States Patent Publication 2015/0154814).
With respect to Claim 7: While Meyer discloses “discloses the OBD device being disconnected”; Meyer does not explicitly the correction.
However Kalinadhabhotla, which is also data collection for vehicles, teaches the device, wherein the time stamp associated with a detected engine ‘on’ state is corrected using the external reference clock signal before it is compared to the time stamp of a previously detected engine ‘off state” [Kalinadhabhotla, ¶ 0003 and 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kalinadhabhotla into the invention of Meyer to not only include collecting vehicle data for analysis in real time and later as Meyer discloses but to also use internal clocks as taught by Kalinadhabhotla with a motivation of creating a more robust system that accurately collects data for vehicle use and further determine whether or not or to prevent a user from unplugging the data collector. Additionally, the claimed invention is merely a combination of old, well known elements of OBD detection devices and in the combination each element merely .
Claims 17-18 are rejected under 35 USC 103 as being unpatentable over Meyer (WO 2014/191558) in view of Webster et al. (United States Patent Publication 2007/0073459) and in further view of Skeen et al. (United States Patent Publication 2004/0083041).
With respect to Claim 17: While Meyer discloses “the device, wherein the processor is configured to detect an engine 'off’ state from a voltage value that is less than a threshold” [Meyer, page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is determined that the engine is not running then, after a certain time period, the device enters a sleep mode in which no power is taken from the vehicle. The device therefore saves power in between trips. The device may be woken from its sleep mode by determining a change of engine state and/or by receiving a pairing request from an external mobile telecommunications device and wherein a trip duration and engine running time in RPM and vehicle speed are determined]; 
Meyer, does not explicitly state that the device wherein the processor is configured to detect an engine ‘off’ state based on a voltage value in combination with OBD data relating to one or more of vehicle speed and engine revolutions.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Skeen into the invention of Meyer to not only include collecting vehicle data for analysis in real time and later as Meyer discloses but to also determine an engine on and off state by OBD data and voltage data as taught by Skeen with a motivation of creating a more robust system that to accurately diagnose engine operation. Additionally, the claimed invention is merely a combination of old, well known elements of OBD detection devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 18: While Meyer discloses “the device wherein the processor detects a pending engine ‘off’ state from a voltage value that is less than a threshold for a first predetermined time period” [Meyer, page 5, the wireless communication device determines the state of the vehicle engine. This may be achieved through voltage sensing. The state of the engine can be used to determine the start and end of a trip, and hence trip duration. When it is 
Meyer does not explicitly state the detecting the off and on states as required, however Skeen teaches “the device, wherein the processor detects a pending engine ‘off state from a voltage value that is less than a threshold for a first predetermined time period, and confirms the pending engine ‘off state from one of: (i) OBD data indicating one or more of vehicle speed and engine revolutions are constant for a second predetermined time period; and (ii) OBD data relating to one or more of vehicle speed and engine revolutions no longer being received at the vehicle OBD port” [Skeen, ¶ 0085-0090], wherein the combined use of voltage drop and OBD data in order to determine a vehicles on or off condition is taught).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Skeen into the invention of Meyer to not only include collecting vehicle data for analysis in real time and later as Meyer discloses but to also determine an engine on and off state by OBD data and voltage data as taught by Skeen with a motivation of creating a more robust system that to accurately diagnose engine operation. 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669